 BULL INSULAR LINES, INC.433make effective the interdependent guarantees of Section 7 of the Act, thereby minimizingindustrial strike which burdens and obstructs commerce, and thus effectuate the policies ofthe Act, it will be recommended that the Respondent cease and desist from in any mannerinfringing upon the rights guaranteed in Section 7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case, theundersigned makes the following;CONCLUSIONS OF LAW1. International Brotherhood of Electrical Workers, AFL, Localijnions Nos. 920, 1044, and898 are labor organizations within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment and in the terms andconditions of employment of Arthur Crisman, H. W. Black, A. R. Legett, Sidney Wright, B. D.Thomas, George Whitney, and Alton S. Ray because of their membership in and activities onbehalf of the Union thereby discouraging membership in International Brotherhood of Elec-tricalWorkers, AFL, Local Unions Nos. 920, 1044, and 898, the Respondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8 (a) (3) and (1) of theAct.3.By interfering with, restraining, and coercing the employees in the exercise of the rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commerce with-in the meaning of Section 2 (6) and (7) of the Act.5.By discharging Raymond B. Sadler the Respondent did not commit any unfair laborpractice.[Recommendations omitted from publication.]BULL INSULAR LINES, INC., and WATERMAN DOCK COM-PANY, INC.andJUAN MARIA PIZZINI, ET AL.LOCAL 1585, MAYAGUEZ UNION OF THE INTERNATIONALLONGSHOREMEN'S ASSOCIATION, AFLandPUERTO RICOSTEAMSHIP ASSOCIATION.CasesNos. 24-CA-363 and 24-CB-46. April 23, 1954DECISION AND ORDEROn January 14, 1954, Trial Examiner Thomas N. Kesselissued his Intermediate Report in the above -entitled proceeding,finding that the Respondents, Bull Insular Lines, Inc., andWaterman Dock Company, Inc., herein called the Companies,and the Respondent, Local 1585, Mayaguez Union of the Inter-national Longshoremen's Association, AFL, herein called theUnion, had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist there-from and take certain affirmative action,as setforth in thecopy of the Intermediate Report attached hereto. Thereafter,theCompanies filed exceptions directed only to the remedyrecommended in the Intermediate Report. No other exceptionshave been filed.108 NLRB No. 77.339676 0 - 55 - 29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Companies'request for oral argument is hereby deniedas the record,including the exceptions,adequately presentsthe issues.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the exceptions,and theentire record in the case,and hereby adopts the findings, con-clusions,and recommendations contained in the IntermediateReport.In substance the Trial Examiner found that, as a result of awork stoppage sponsored by the Union, the Companies removedthe names of approximately 80 workers from its hiring listsand thereafter confined its hiring of dockworkers or gavepreference in their hiring to Union members. The Trial Ex-aminer also found that, at the instance of the Union which haddeposed Juan M. Pizzini as its president, the Companies re-fused to employ Pizzini in his customary occupation as a winchoperator. The Trial Examiner concluded that by such conductthe Companies violated Section 8(a) (1) and(3), and the Unionviolated Section 8(b) (1) (A) and (2) of the Act. The Trial Ex-aminer recommended that the Companies and the Union,jointlyand severally,make whole the discriminatees for loss of earn-ings, as more fully set forth in the Intermediate Report.As indicated above, only the Companies have excepted to theIntermediate Report. The Companies do not except to the TrialExaminer's unfair labor practice findings.Theyexcept only tothe Trial Examiner's recommendation that the Companies beara joint and several responsibility with the Union for back pay.Although the Companies admit in their exceptions that "theactions of the union may not completely excuse the discrimina-tion of the companies,"they contend that the Companies shouldbe held only secondarily liable and the Union primarily re-sponsible to the employees for back pay as "the discriminationwas basically caused by the Union."However, the Board' andthe courts' have held that when an employer yields to unionpressure both are responsible for the resulting discriminationand that, as neither the Act nor its legislative history dis-tinguishes between primary and secondary responsibility fordiscrimination,theappropriate remedy in such cases is toassess backpay jointlyand severally against all responsibleparties.'Accordingly, for the reasons indicated in theseprecedents,we find no merit in the Companies'contention.'See, for example,HM. Newman, 85 NLRB 725; Acme Mattress, 91 NLRB 1010, en-forced 192 F. 2d 524 (C. A 7); The Englander Company, 108 NLRB 38.2See, for example, Oertel Brewing v. N. L. R B., 197 F 2d 59. 62 (C A 6); Lloyd AFry Roofing v. N L. R. B , 193 F. 2d 324, 327 (C A. 9), and cases therein cited in footnote5;N. L. R. B v. Puerto Rico Steamship Association, 211 F. 2d 274 (C A 1).3See, particularly, Acme Mattress, cited supra, where the rationale for such remedy isexplicated. BULL INSULAR LINES. INC.435ORDERU ton the entire record in this case, and pursuant to Section10 (pc) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that:I.The Respondents, Bull Insular Lines, Inc., and WatermanDock Company, Inc., their officers, agents, successors, andassigns, each shall;1.Cease and desist from:(a) Encouraging membership in Local 1585, Mayaguez Unionof the International Longshoremen's Association, AFL, or inany other labor organization of their employees, by discrimi-nating in respect to the hire or tenure of employment or anyterms or conditions of employment of any employees.(b)Performing or giving effect to the March 18, 1952, 15-gang list hiring practices agreed to with Local 1585, or to anymodification, extension, supplement, or renewal thereof whichrequires as a term or condition of employment membership inLocal 1585, except as authorized by Section 8 (a) (3) of the Act.(c)Refusing to offer regular or permanent employment toJuan Maria Pizzini as a winch operator, because of his classi-fication on the 15-gang list as a stevedore.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to engage inor to refrain from engaging in any and all of the concertedactivities guaranteed to them by Section 7 of the Act, except tothe limited extent that such right may be affected by an agree-ment requiring membership in a labor organization as a con-dition of employment, as authorized by Section 8 (a) (3) of theAct.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Include all the persons herein found to have been dis-criminated against as well as all other qualified personssimilarly situated, on any hiring lists to be used by the Com-panies for the employment of stevedores and winch operators,and immediately offer them employment on a rotation or othernondiscriminatory basis, according to them full seniority andother rights as regular or permanent employees without regardto their membership in Local 1585 or in any other labor organi-zation.(b) Classify Juan Maria Pizzini as a regular or permanentwinch operator on any hiring lists to be used by the Companiesand offer him employment in that capacity in accordance withthe provisions contained in paragraph (a), immediately above.(c)Respondent Bull to post at its offices and place of busi-nessatMayaguez, Puerto Rico, and inallplaces where noticesor communications to its employees are customarily posted,copies of the notice attached hereto marked "Appendix A." 44In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Decision and Order" the words Pursuant co a"Decree of the United States Court of Appeals, Enforcing an Order." 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Waterman to post at its offices and place of busi-ness at Mayaguez, Puerto Rico, and in all places where noticesor communications to its employees are customarily posted,copiesof the notice attached hereto marked "Appendix B." 5Copies of said notices, to befurnishedbythe Regional Directorfor the Twenty-fourth Region, shall, after being duly signed byrepresentatives of the foregoing Companies, be posted immedi-ately upon receipt thereof and maintained for sixty (60) con-secutive days thereafter in conspicuous places. Reasonablesteps shall be taken toinsurethat saidnotices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for the Twenty-fourth Region,inwriting, within ten (10) days from the date of this Order,what steps they have taken to comply herewith.ILThe Respondent, Local 1585, Mayaguez Union of theInternational Longshoremen's Association, AFL, its officers,agents, representatives,successors,and assigns, shall:1.Cease and desist from:(a) Directing, instigating, or encouraging employees toengage ina strike or other refusal to work, or approving orratifying such action taken by employees, for the purpose ofrequiring the Companiestoagree toa hiring arrangementwhich makes membership in Local 1585 a condition of employ-ment, except to the limited extent authorized by Section 8 (a)(3) of the Act.(b) Performing or giving effect to the March 18, 1952, 15-gang list hiring practices agreed to with the Companies, or toany modifications,extensions,supplements, or renewals there-ofwhich require as a term or condition of employment mem-bership in Local 1585.(c) Causing or attemptingto causethe Companies to dis-criminate in any manner against their employees in violationof Section 8 (a) (3) of the Act.(d) Causing or attempting to cause the Companies to dis-criminate against Juan Maria Pizzini in violation of Section 8(a) (3) of the Act by requiring them to classify him on theirhiring lists for regular or permanent employees as a steve-dore rather than as a winch operator.(e) In any other manner restraining or coercing employeesof the Companies in the exercise of their right to engage in orto refrain from engaging in any and all of the concerted activ-ities guaranteed to them by Section 7 of the Act, except to thelimited extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized by Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a) Notify the Companies in writing, and furnish copies ofsuch notification to the employees herein found to have been5 See footnote 4, supra. BULL INSULAR LINES, INC.437discriminated against, that it does not object to their employ-ment by the Companies,or to the employment of other quali-fiedpersons similarly situated,as stevedores and winchoperators on a rotation or other nondiscriminatory basis withfullseniority and other rights as regular or permanent em-ployees without regard to their membership or nonmembershipin Local 1585,or any other labor organization.(b)Notify the Companies in writing, and furnish a copy ofsuch notification to Juan Maria Pizzini, that it will not objecttosaidPizzini'sclassification as a winch operator on anyfuture hiring lists to be used by these Companies for theemployment of longshoremen,and that it does not object toPizzini's employment by these Companies as a winch operatorin accordance with the provisions set forth in paragraph (a),immediately above.(c)Post in conspicuous places at its business offices andmeeting halls in Mayaguez,Puerto Rico,or other places wherenotices to its members are customarily posted,copies of thenotice attached hereto marked"Appendix C."6Copies of saidnotice, to be furnished by the Regional Director for the Twenty-fourth Region,shall, after being duly signedby representativesof Local 1585,be posted immediately upon receipt thereof andmaintained for a period of at least sixty(60) consecutive daysthereafter.Reasonable steps shall be taken by Local 1585 toinsure that said notices are not altered,defaced,or coveredby any other material.(d)Mail to the Regional Director for the Twenty-fourthRegion signed copies of the above notice,for posting,with per-mission of the Companies,at their offices and places of busi-ness at Mayaguez,Puerto Rico,and in all places where noticesor communications for their employees are customarily postedby the Companies.Copies of said notices,to be furnished bytheRegional Director for the Twenty-fourth Region, shall,after being signed as provided in paragraph 2 (c) above, beforthwith returned to the Regional Director for said posting.(e)Notify the Regional Director for the Twenty-fourthRegion, in writing,within ten(10) days from the date of thisOrder,as to what steps have been taken to comply herewith.III.The Respondents,Bull Insular Lines, Inc.,WatermanDock Company, Inc., and Local 1585, Mayaguez Union of theInternational Longshoremen'sAssociation,AFL, theirrespec-tive officers,representatives,agents,successors,and assigns,shall jointly and severally make whole the employees hereinfound to have been discriminated against for any loss of earn-ings they may have suffered because of the discriminationagainst them, in the manner prescribed in the section of theIntermediate Report herein entitled"The Remedy."6See footnote 4, supra 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notify ouremployees that:WE WILL cease performing or giving effect to the March18,195Z, 15-gang list hiring practices agreed to withWaterman Dock Company, Inc., and Local 1585, MayaguezUnion of the International Longshoremen'sAssociation,AFL, or to anymodification,extension,supplement, orrenewal th4reof which requires as a term or condition ofemployment membership in the aforesaid Local 1585, orin any other labor organization,except as authorized inSection 8 (a) (3) of the Act.WE WILL cease classifying Juan Maria Pizzini as astevedore rather than as a winch operator on our hiringlists,and refusing to employ him as a winch operatorbecause of his nonmembership in Local 1585.WE WILL NOT encourage membership in Local 1585, orin any other labor organization of our employees,by dis-criminating in regard to the hire or tenure of employmentof our employees.WE WILL NOT in any other manner interfere with, re-strain,or coerce our employees in the exercise of therights guaranteed them in Section7 of the Act,except tothe extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8 (a) (3) of theAct.WE WILL include the following employees, as well asany other qualified persons similarly situated, on anyhiring lists to be used by us for the employment of regularor permanent stevedores and winch operators,and willimmediately offer them employment on a rotation or othernondiscriminatory basis, according to them full seniorityand other rights as regular or permanent employees,without regard to their membership in Local 1585, or inany other labor organization, and we will jointly andseverally with Waterman Dock Company, Inc., and Local1585,make them whole for any loss of earnings sufferedas a result of the discrimination against them: BULL INSULARLINES, INC.Joaquin BraceroAntonio R. CappiJose ColonVentura FernandezAngel LaguerBaldomero LopezReinaldo LopezSantos LopezPedro Luciano439Angel MarioJuan MedinaFelix PadillaVictor PadillaJuan M.PizziniJuan M.PizziniAbraham RiveraFabianRodriguezRamon SantiagoSegundo SolerManuel AlersFrankBraceroRamon BraceroVirgilio CargagenaRafael CintronAngel CuretRamon DiazJaime DomenechRamon FelicianoJulio FernandezGenaro ConzalezJuan GonzalezVirgilio GonzalezLuis JimenezJorge LopezAndres LucretJuan LugoBienvenido MaisonetThomas MartinezVincente MatteiDaniel OdiotDemetrio QuinonesNicholas RamirezCarlos M. RodriguezPedro RodriguezWilliam SolerJulio M. TorresAngel L. ValentinPablo VargasConcepcion VegaLouis A. VegaDomingo VigoCarlos RiveraEmiliano VargasJuan Antonio MartinezFrank Rivera ValentinFrancisco PerezPascual RosadoSantos TiradoNelson MorrisJuan PerezVictor ValentinNelson AlemarEusebio FerrerFernando SanchezJuan FernandezSalvador CardonaGregorio EucianoFelix Ponce de LeonManuel FerrerCarlos CollazoAlejandro Melez RomanSamuel MangualSantos CardonaAnastasio FigueroaConstantino TorresMiguel A. Rivera(Bemba)Juan GonzalezJ. A. FajardoJose Amy VasquezJuan L. RamosJose Alvarez`Referring to the Juan M. Pizzini listed as a stevedore on gang 9 of the 20-gang list.*# Referring to the Juan M. Pizzini listed as a winch operator on gang 19 of the 20-ganglist and as a stevedore on gang 8 of the 15-gang list. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become, remain, or refrainfrom becoming, members of Local 1585, or any other labororganization,except to the extent that membership in a labororganizationmay be required as a condition of employment,as authorized by Section 8 (a) (3) of the Act.BULL INSULAR LINES, INC.,Employer.Dated................By....................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notify ouremployees that:WE WILL cease performing or giving effect to the March18, 1952, 15-gang list hiring practices agreed towith BullInsular Lines,Inc., and Local 1585, Mayaguez Union of theInternational Longshoremen's Association,AFL, or to anymodification,extension,supplement,or renewal thereofwhich requires as a term or condition of employment mem-bership in the aforesaid Local 1585,or in any other labororganization,except as authorized in Section 8 (a) (3) of theAct.WE WILL cease classifying Juan Maria Pizzini as astevedore rather than as a winch operator on our hiringlists,and refusing to employ him as a winch operatorbecause of his nonmembership in Local 1585.WE WILL NOTencourage membership in Local 1585, orinanyother labor organization of our employees,by dis-criminating in regard to the hire or tenure of employmentof our employees.WE WILL NOTin any other manner interfere with, re-strain,or coerce our employees in the exercise of therights guaranteed them in Section7 of the Act,except tothe extent such rights may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment,as authorized in Section 8 (a) (3) ofthe Act.WE WILLinclude the following employees,as well asany other qualified persons similarly situated, on anyhiring lists to be used by us for the employment of regu- BULL INSULAR LINES, INC.441lar or permanent stevedores and winch operators,and willimmediately offer them employment on a rotation or othernondiscriminatory basis, according to them full seniorityand other rights as regular or permanent employees with-out regard to their membership in Local 1585, or in anyother labor organization,and we will jointly and severallywith Bull Insular Lines, Inc., and Local 1585,make themwhole for any loss of earnings suffered as a result of thediscrimination against them:Joaquin BraceroAntonio R. CappiJose ColonVentura FernandezAngel LaguerBaldomero LopezReinaldo LopezSantos LopezPedro LucianoAngel MarioJuan MedinaFelix PadillaVictor PadillaJuan M. PizziniJuan M. PizziniAbraham RiveraFabrian RodriguezRamon SantiagoSegundo SolerManuel AlersFrank BraceroRamon BraceroVirgilio CartagenaRafael CintronAngel CuretRamon DiazJaime DomenechRamon FelicianoJulio FernandezGenaro GonzalezJuan GonzalezVirgilio GonzalezLuis JimenezJorge LopezAndres LucretJuan LugoBienvenido MaisonetThomas MartinezVincente MatteiDaniel OdiotDemetrio QuinonesNicholas RamirezCarlos M. RodriguezPedro RodriguezWilliam SolerJulio M. TorresAngel L. ValentinPablo VargasConcepcion VegaLuis A. VegaDomingo VigoCarlos RiveraEmiliano VargasJuan AntonioMartinezFrank Rivera ValentinFrancisco PerezPascual RosadoSantos TiradoNelson MorrisJuan PerezVictor ValentinNelson AlemarEusebio FerrerFernando SanchezJuan FernandezSalvador CardonaGregorio EucianoFeliz Ponce de LeonManuel FerrerCarlos CollazoAlejandro Melez RomanSamuel MangualSantos Cardona-Referring to the Juan M. Pizzini listed as a stevedore on gang 9 of the 20-gang list.Referring to the Juan M. Pizzini listed as a winch operator on gang 19 of the 20-ganglist and as a stevedore on gang 8 of the 15-gang list. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnastasio FigueroaJ.A. FajardoConstantino TorresJose Amy VasquezMiguel A. Rivera (Bemba)Juan L. RamosJuan GonzalezJose AlvarezAll our employees are free to become,remain, or refrainfrom becoming, members of Local 1585, or any other labororganization,except to the extent that membership in a labororganization may be required as a condition of employment, asauthorized by Section 8 (a) (3) of the Act.WATERMAN DOCK COMPANY, INC.,Employer.Dated ................By....................................................(Representative)(Title)This noticemust remainposted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyothermaterial.APPENDIX CNOTICETO ALL MEMBERS OF LOCAL 1585, MAYAGUEZ UNION OFTHE INTERNATIONAL LONGSHOREMEN'S ASSOCIATION,AFLANDTO ALL EMPLOYEES OF BULL INSULAR LINES, INC., ANDWATERMAN DOCK COMPANY, INC.Pursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notify youthat:WE WILL cease performing or giving effect to the March18, 1952, 15-gang list hiring practices agreedtowith us byBull Insular Lines, Inc., and Waterman Dock Company,Inc., or to any modification,extension,supplement, or re-newal thereof which requires as a term or condition ofemployment membership in Local 1585, Mayaguez Unionof the International Longshoremen's Association, AFL,except as required by a valid agreement pursuant to Sec-tion 8 (a) (3) of the Act.WE WILL NOT direct,instigate,encourage,approve,or ratify a strike or other refusal to work by employeesfor the purpose of requiring the foregoing Companies toagree to ahiring arrangement which makes membership BULL INSULAR LINES, INC.443inLocal 1585 a condition of employment, except as au-thorized by Section 8 (a) (3) of the Act.WE WILL NOTcause or attempt to cause the foregoingCompanies to discriminate in any manner against theiremployees in violation of Section 8 (a) (3) of the Act, and,in particular, we will not cause or attempt to cause theseCompanies to classify Juan Maria Pizzini on any hiringlists as a stevedore to prevent his employment as a winchoperator because of his nonmembership in Local 1585,WE WILL NOT in any other manner restrain or coerceemployees of the foregoing Companies in the exercise ofrights guaranteed them in Section 7 of the Act, or in theright to refrain therefrom, except to the extent that suchrightsmay be affected by an agreement requiring mem-bership in a labor organization as a condition of employ-ment, as authorized in Section 8 (a) (3) of the Act.WE WILL jointly and severally with the foregoing Com-panies, their successors, and assigns, make whole thefollowing employees for any loss of earnings suffered as aresult of the discrimination against them:JoaquinBraceroAntonio R. CappiJose ColonVentura FernandezAngel LaguerJuan MedinaGelix PadillaVictor PadillaJuan M. PizziniJuan M. PizziniAbraham RiveraFabian RodriquezRamon SantiagoSegundo SolerManuel AlersFrankBraceroRamon BraceroVirgilio CartagenaRafael CintronAngel CuretRamon DiazJaime DomenechRamon FelicianoJulio FernandezGenaro GonzalezJuan GonzalezVirgilio GonzalezLuis JimenezJorge LopezAndres LucretJuan LugoBienvenido MaisonetThomasMartinezVincente MatteiDaniel OdiotDemetrioQuinonesNicholas RamirezCarlos M. RodriguezPedro RodriguezWilliam SolerJose AlvarezBaldomero LopezReinaldo LopezSantos LopezPedro LucianoAngel MarioJulio M. TorresAngel L. ValentinPablo VargasConcepcion VegoLuis A. VegaDomingo VigoCarlos RiveraEmiliano Vargas* Referring to the Juan M. Pizzini listed as a stevedore on gang 9 of the 20-gang list.**Referring to the Juan M. Pizzi[u listed as a winch operator on gang 19 of the 20-ganglist and as a stevedore on gang 8 of the 15-gang list. 444DECISIONSOF NATIONALLABOR RELATIONS BOARDJuan Antonio MartinezFeliz Ponce de LeonFrank Rivera ValentinManuel FerrerFrancisco PerezCarlos CollazoPascual RosadoAlejandro Melez RomanSantos TiradoSamuel MangualNelson MorrisSantos CardonaJuan PerezAnastasio FigueroaVictor ValentinConstantino TorresNelson AlemarMiguel A. RiveraEusebio Ferrer(Bemba)Fernando SanchezJuan GonzalezJuan FernandezJ.A. FajardoSalvador CardonaJose Amy VasquezGregorio EucianoJuan L. RamosWE DO NOT objectto the inclusion of the above-namedemployees, as well as any other qualified persons similarlysituated,on any hiring lists to be used by the foregoingCompanies for the employment of regular or permanentstevedores and winch operators at Mayaguez,Puerto Rico,and to the immediate offer to them by these Companies ofemployment on a rotation or other nondiscriminatory basis,according to them full seniority and other rights as regularor permanent employees without regard to their member-ship in Local 1585, or in any other labor organization, ex-cept to the extent authorized in Section 8 (a) (3) of the Act,and have given these Companies written notice to this effect.LOCAL 1585, MAYAGUEZ UNION OF THEINTERNATIONAL LONGSHOREMEN'S AS-SOCIATION, AFLEmployer.Dated ................By....................................................(Representative)Title)This notice must remain posted for 60 days from the datehereof, and must not be altered, defaced, or covered by anyother material.Intermediate Report and Recommended OrderSTATEMENT OF THE CASEUpon a charge in Case No. 24-CA-363 filed by Juan Maria Pizzini in behalf of himself and61 other persons named in the charge against Puerto Rico Steamship Association, hereincalled the Association, and its member companies, Bull Insular Lines, Inc., and WatermanDock Company, Inc., herein respectively called Bull and Waterman, and upon a charge inCase No. 24-CB-46 filed by the Association against Mayaguez local of the District Council ofthePorts of Puerto Rico, formerly known as Local 1585, International Longshoremen'sAssociation, AFL, herein called Local 1585, the General Counsel of the National Labor Re-lations Board, by the Regional Director for theTwenty-fourth Region (Santurce, Puerto Rico),issues on April 16, 1953, an order consolidating the above-captioned cases, and an amended BULL INSULAR LINES,INC.445consolidated complaint alleging that the Respondents named therein had engaged in and wereengaging in certain unfair labor practices affecting commerce within the meaning of theNational Labor Relations Act, 61 Stat 136, hereincalled the Act Copies of the order consoli-dating, the amended complaint, the charges, and a notice of hearing were duly served upon allthe parties.With respect to the unfair labor practices, the amended complaint, herein called the com-plaint, alleged in substance that Bull and Waterman had jointly and severally violated Section8 (a) (3) and (1) of the Act by agreeing upon, maintaining, and enforcing an arrangement withLocal 1585 whereby its members were preferred for regular or permanent employment asstevedores and winch operators on the docks and ships of these Companies at the port ofMayaguez, Puerto Rico, over persons who were not members of Local 1585. The complaintfurther alleged that these Companies had discriminated against one Juan Maria Pizzini, bychanging his classification from winch operator to stevedore and thereafter failing to employhim as a winch operator because of the opposition of Local 1585 to his employment in thatcapacity.With respect to the unfair labor practices attributed to Local 1585, the complaint allegedthat it had violated Section 8 (b) (2) and (1) (A) of the Act by inducing and causing Bull andWaterman to adopt and maintain the foregoing unlawful hiring practices and to have partici-pated with these Companies in the formulation and maintenance of these practices for thepurpose of perferring its members for employment over nonmembers, and to prevent theemployment of Pizzini as a winch operator.The answer duly filed by Bull and Waterman generally denied any conduct violative of theAct, and pleaded specially (a) that the Companies had conducted themselves in compliance withthe terms and conditions of a collective-bargaining agreement dated March 6, 1952, with theILA; (b) that employees had been selected from hiring lists in such manner as to assure areasonable distribution of work for all employees, and (c) if any of the persons listed in thecomplaint were subjected to discrimination, this occurred without the knowledge or consent ofthe Companies. The answer duly filed by Local 1585 generally denied commission of any un-lawful conductBoth complaints prayed for dismissal of the complaint These prayers fordismissal are denied in accordance with the findings, conclusions, and recommendationshereinafter set forth.Pursuant to notice, a hearing was held at Santurce, Puerto Rico, from June 8 to 12, 1953, andwas adjourned to August 4, 1953, when the hearing was concluded on that date at New York,New York The General Counsel, the Respondent Companies and Union were represented bycounselFull opportunity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence was afforded all parties. The parties were advised of their opportunity to filebriefswith the undersigned but failed to do so.Upon the entire record in the case, and from my observation of the witnesses, I make thefollowing-FINDINGS OF FACTLTHE BUSINESS OPERATIONS OF THE RESPONDENT COMPANIESThe complaint alleges and the answers admit that Bull insular Lines, Inc., a New York cor-poration, and Waterman Dock Company, Inc., a Puerto Rico corporation, are each engaged inthe general steamship business between Puerto Rico and various ports of the United States,transporting freight and passengers. Each Company transports large quantities of cargo ofsubstantial value in the course of its operations. Each Company is also a member of the PuertoRico Steamship Association, a nonprofit organization of steamship companies, wharfingers,and other employees engaged in shipping and related operations in Puerto Rico. The totalvalue of cargo shipped by the employer members of the Association from Puerto Rico in 1952exceeded $ 300,000,000. In the same period the total value of cargo transported by these em-ployermembers to Puerto Rico from the United States and foreign countries exceeded$200,000,000. The parties concede in their answers and it is here found that Bull and Watermanare each engaged in commerce within the meaning of the ActILTHE LABOR ORGANIZATION INVOLVEDLocal 1585, Mayaguez Union of the International Longshoremen's Association, AFL, is alabor organizationwithinthe meaningof the Act 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA. The hiring practices alleged unlawful1Introductory factsAccording to the complaint and the General Counsel's contention at the hearing,the hiringpractices challenged as unlawful were instituted by the Respondents,Bull,Waterman, andLocal 1585,pursuant to their agreement of March 18, 1952. Proper appreciation and evaluationof these practices requires consideration of certain events occurring before this date whichproject the hiring practices in question in fuller light and clearer focus.Accordingly, thefollowing preference is rjiade to these events.Before 1938 there existed in Puerto Rico a labor organization known as "Concejo Insularde Uniones, UTM," affiliated with the State Branch of the American Federation of Labor inPuerto RicoThis council (Federation Libre` del Trabajo) had as its affiliates local unionscomposed of longshoremen at various Puerto Rican ports, including the part at Mayaguez. In1938 the ILAchartered separate longshoremen's locals in the same ports including Local1585 at Mayaguez In 1941 these ILA locals became affiliates of the ILA Council of the Districtof Puerto Rico which was then formed Unsuccessful attempts were made in the same year tobring all the UTM locals into the ILA. In 1948 the UTM locals received ILA charters, theMayaguez local being henceforth known as Local1741These locals,however, retained theiraffiliation with the UTM Council which thereafter was called ILA Council No. 2 Thus, in 1948there existed in Puerto Rico these two longshoremen's groups, the ILA District Council withits affiliated locals, including Local 1585 at Mayaguez, and ILA Council No. 2 with its affili-ates, includingLocal 1741at MayaguezIn November 1950 it was agreed to merge both councils as well as each set of locals at thevarious ports. Pursuant to this agreement these mergers were consummated and becameeffective in January 1951. Local 1741 lost its formal identity and there remained only Local1585 as a result of the merger of the two Mayaguez locals The formal unification of theMayaguez locals did not, however,extinguish their old economic rivalries Competition forwork between these groups continued after the merger as before The circumstances relatingto this competition, particularly as it affects the vital issues of this case,will be detailedbelowBefore 1947 each council conducted a separate bargaining negotiations on behalf of itsaffiliated locals with the Association which represented the shipping companies and othermember companies. In that year the first joint committee of the two councils broke up and eachcouncil continued to be represented by its own committee as theretofore In 1950 both councilsagain bargained jointly with the Association and negotiated a contract effective until December31, 1951 This contract was followed by the current contract signed on March 6, 1952, to beeffective until December31, 1953. Asdistinguished from the Islandwide scope of the foregoingcontracts, the March 18, 1952, agreements by Bull and Waterman with Local 1585 underscrutiny in this proceeding involve only the hiring of stevedores and winch operators by theseCompanies at Mayaguez.2.Bull and Waterman hiring practices at Mayaguez before March 18, 1952For some time before their merger in 1951, Local 1585 and Local 1741 had established re-lations with the various steamship companies at Mayaguez whereby member of their respectivelocals were preferred inobtaining stevedoring work.Thus, Bull and Waterman gave preferencetomembers of Local 1585 in hiring stevedores and which operators,and hired nonmembersonly when there were insufficient Local 1585 members to meet their employment demands Onthe other hand, members of Local 1741 had preferment in securing employment as stevedoresand winch operators from several other companies at Mayaguez.Under the practice before the merger, whenever Bull or Waterman required stevedores orwinch operators they notified Local 1585 whose officials thereupon referred the requisitenumber of employees from lists maintained by the Union As these lists were composed ex-clusivelyofmembers of Local 1585, preferment of members of the Union for Bull andWaterman jobs was thereby assured. As part of the merger of Local 1585 and Local 1741, a BULL INSULAR LINES, INC.447combined hiring list of regular and "suplente"i members of these unions to be used by allcompanies at Mayaguez in stevedoring operations,was prepared under the auspices of theCouncil and with the cooperation of the Association This list, dated April 16, 1951, waspresented to Bull and Waterman and an attempt was made by their foremen and the officialsof the newly merged Local 1585 to put it into effect.Opposition,however,developed from theoriginalmembers of Local 1585 to sharing their work for Bull and Waterman with formerlocal 1741 members, and after 1 day the latter group was sufficiently intimidated so that itsmembers ceased to report to the Bull and Waterman piers for work.The list was thenabandoned and the former practice was resumed whereby the old rotation list was used byBull and Waterman in preferring the originalLocal 1585members for work.Bull and Water-man continued to hire from this list until the Islandwide ILA strike in January 1952 whichproduced the March 6, 1952, contract previously mentioned.Itshould be noted that the above-related Bull and Waterman hiring practices as well as theunion-security provisions contained in the 1950 contract negotiated by the ILA DistrictCouncil and by the Association were, according to the stipulation of the parties in this pro-ceeding, applicable to the relations between Bull and Waterman with Local 1585. These hiringpractices and contract provisions were found to be unlawful by the Board in its decision in-volving the parties herein reported at 103 NLRB 1217, issued in March 1953 In its decisionthe Board held that by executing and enforcing the contract containing the foregoing unlawfulunion-security provisions the Association and its member companies, including Bull andWaterman, had violated Section 8 (a) (1). (2), and (3) of the Act, and that the ILA DistrictCouncil and its affiliates, including Local 1585, had violated Section 8 (b) (2) and (1) (A) of theAct.Counsel for Local 1585 was unwilling to stipulate that any findings made by the Board inthe above-cited decision should constitute findings in this proceeding. Counsel, however, con-ceded that the undersigned could properly take judicial notice of the decision. Such notice ishere taken.It is empahsized that all findings in this proceeding are based on evidence con-tained in the instant record and are made independently of the Board's findings in the foregoingdecisionIn January 1952 the ILA staged its Islandwide strike against the Association and its membercompanies, which continued into the month of February 1952. After termination of the strikethe parties signed the March 6, 1952, contract,which, as related,is the current bargainingagreement between the Association and the ILA District Council and their respective membersand affiliatesThis contract did not retain the unlawful union-security provisions of the con-tract which expired on December 31, 1951, but in their stead included provisions which satis-fied the Board in its decision as being"apparently legitimate."The contract extended theterms of the October 24, 1950,agreement except as modified.amended, or changed, and thenprovided:3-a.Article II--"Union Shop"--Sections A, B, C, D. E and F are hereby deleted.[These are the union security and hiring provisions found unlawful by the Board in theabove-cited decision.]ILocal 1585 has maintained during all times material herein two classes of members,regularmembers who are entitled to all benefits and privileges of membership, and "su-plente" members, who have no voting privileges, cannot hold office, and receive only medi-cal and burial benefits from the Union. Regular members pay a $75 initiation fee. Suplentesdo not. As suplente members of the Union, they are eligible to become regular membersand to receive permanent places on the hiring lists for Bull and Waterman employment uponpayment of the initiation fee. This advancement, however, is contingent on the occurrence ofvacancies on the permanent hiring list resulting from the unavailability of regular membersforwork for reasons such as death, departure, or sickness. Regular members pay monthlydues whether they work for the Companies or not. However, if they do not work they payonly 60 cents monthly. Suplentes pay dues only when they work for the Companies. In additionto suplente members of the Union, there are suplentes who do not belong to the Union but whoare employed by the Companies when the hiring lists have been exhausted. They, too, arerequired to pay dues to the Union when they are employed by the Companies. All personsemployed by the Companies including regular members of Local 1585, suplente members,and suplentes who are not members pay to the Union 20 cents per shift worked by them forthe Companies. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARD5-bArticle II--"Union Shop"--shall read as follows:Membership in the Union shall be a condition of employment on and after the 30thday following the beginning of such employment provided the employer has no reason-able grounds for believing (1) that such membership was not available to the em-ployee on the same terms and conditions generally applicable to other members and(2) that membership in the Union was notdemed or terminated for reasons other thanthe failure of the employee to tender the periodic dues and initiation fees uniformlyrequired as a condition for acquiringor retainingmembership in the union.6.A new article designated- -Hiring Practices--reads as follows:A.Thepresent rotary lists hiring systems in all ports--are hereby abolished andpending the making lists of gangs in all ports--the workers shall be shaped by thecompanies at the piers.C.Gangs shall be set up on a permanent basis as follows:1.Lists of gang members shall be prepared by each company without discrimina-tion in the Union and such lists shall be supplied to the Union and made available toall the workers.If no objection is madewithin thirty(30) days after the said lists aresupplied to the Union made available to all the workers, then the members of thegangs shall be permanent2.Inmaking up gangs lists, preference shall be given by seniority to all workerswho during the week endingJanuary 19, 1952,appear as actual employees of theindividual company preparing the said gang lists. For the purpose of this Articleaworker shall have seniority after having completed thirty(30) days of actualwork with the companies.F.Vacanciesand permanent gangs shall be filledby the Companiesin the samemanner andwithAlthoughthe new contract was signed on March 6,1952, agreementwas reached before then,particularly as to the new hiring practices.Accordingly, Domingo Cummings,the Bulloffice manager at Mayaguez, proceededon February 22, 1952, to carry out what he consideredto be the importof thenew terms.Pursuantto hisunderstandinghe prepared a joint hiringlist in collaborationwith the Waterman docksuperintendentto be used by Bull and Watermanfor theemployment of regular or permanent stevedoresand winchoperators.Included werepersons who during the last3 months of1951 had workedat least30 days for both Companies.Thesepersons were listed without regard to Union membershipAlthough thenegotiationswere attended by representatives from companies in Mayaguezbesides Bull and Waterman,and althoughCummings was not instructed to limit the hiringlist to employeesof Bull andWaterman,itwas his beliefthat thiswas what he was supposed to do. He thereupon prepareda list from the social-security records of Bull and WatermanThe listconsistedof 20 gangs,each including 3 winchoperators and 8 stevedores,except that only 2 winch operators werelisted for gang 14 and none for gang20. Upon completion of the list on February 22, 1952,Cummings sent a copyto Local 1585.No immediate objections were registeredby the Union,and Bull and Waterman thereupon proceeded to hire fromthe list. Thispractice continueduntil March 17, 19523.Abandonment of the 20-gang list and adoption of the current hiring practicesAt 7 a.m.March 17, 1952, Cummings,the aforesaid Bull office manager,and MarioRamirez,theWaterman dock superintendent at Mayaguez,were prepared to call severalgangs from the 20-gang list in accordance with the practice of rotating gangs already estab-lished, to work on ships of their Companies in port Ramirez was to call 6 gangs startingwith gang 11. Cummings intended to call the required number of gangs for Bull starting withthe gang following the last one called by Ramirez Waterman's list had already been sub-mitted to Vicente Castillo,the president of Local 1585, who was then present at the dockwithBializ,theUnion's delegate.As the Waterman gangs were about to be called Castillo BULL INSULAR LINES, INC.449informed Ramirez and Cummings that aftergang12 had been called, they must then callgang 1, otherwise the men would not work. The effect of this demand would have been toreduce the list to 12 gangs by the elimination therefrom of the last 8 gangs. No reason forthe demand was expressed by Castillo or Bializ other than that the men wanted the first 12gangs to get as much work as possible.In response to Ramirez'request for a writtenstatement as to the workers' position for submission to the Waterman office in San Juan,Puerto Rico, Castillo replied that he would have to call a meeting of the Union. Later thatday,Castillo presented to Ramirez a document on ILA stationery dated March 17, 1952,which contained on its first page advice to the effect that a general assembly had agreed thatonly 12 gangs consisting of members of the Union should be regularly employed, and thatotherworkers should be utilized only when there was work requiring the services of morethan 12 gangs.To this first sheet were attached several pages containing approximately 91signatures of Local 1585 members. Officials of the Union appeared not to be among thesigners. Ramirez showed this document to Cummings and then turned it over to the Water-man home office in San Juan. On instructions from that office, Ramirez proceeded on March17,1952,with the Waterman ship from Mayaguez to Ponce, Puerto Rico, where cargodestined for that port was unloaded. The ship returned to Mayaguez for unloading of cargofor that port only after Ramirez was advised on about March 18, 1952, that the matter indispute had been settled. The Bull ship at Mayaguez was also not worked on March 17 or 18.After Castillo and Bializ announced the demand for 12 gangs the workers remained outsidethe Company gate for a short while and then left They did not return that day or the next.No picket lines were formed.A conference was held at Mayaguez on March 18, 1952, attended by Cummings, JoseMaria Vasquez, the Bull dock superintendent, William Vidal, Waterman's Mayaguez officemanager, representatives of Local 1585, including Castillo, Bializ, and Juan Muller whosubsequently became president of Local 1585 in July 1952, and a conciliator from the PuertoRico Department of Labor. At the conference the Union representatives continued the demandfora 12-gang list which was opposed by the Company representatives. Cummings andVasquez testified that they knew at the conference that the persons on the first 12 gangs werethe same Union members who had regularly been employed under the former unlawful prac-ticewhereby Local 1585 had from its own rotary list referred its members to the Com-panies.Cummings also testified that he knew that the 12-gang proposal was unlawful in thatitwould have discriminated against the last 8 gangs on the 20-gang list which, under theproposal, were to be employed only when there was more work at 1 time than 12 gangs couldhandle.He so indicated to the Union representatives, who apparently were not persuaded bythis argument to abandon their demand. The Union's position in this respect was revealinglyexpressed by the aforementioned Muller, who at the time of the hearing was president ofLocal 1585, who testified that he was present at the conference as a member of a committeechosen to represent "the membership of the Union." He freely admitted that the Union'smembership at the time consisted of the persons on the first 12 gangs, and that the remain-ing 8 gangs were not composed of members. As for the reasons for the insistence by the"workers" for limiting the hiring list to these 12 gangs, he frankly testified as follows:Simply because we worked like that, with 12 gangs for a long time and when the Com-pany presented the 20-gang list we would be prejudiced and then we would have to shareour livelihood because our hours of work would be shortened.Muller further testified that at the time of the conference only the persons on the first 12gangs had been organized by the Union and had paid their $ 75 initiation fees to the Union.As negotiations progressed,the representatives on both sides reached a compromisewhereby the 20-gang list was to be shortened by the deletion of the last 5 gangs This agree-ment was conditioned on the payment to the Union of the $ 75 initiation fees by the personson gangs 13 to 15 inclusive and their acceptance into the Union's membership. The remaining5 gangs were to be retained on a separate list as suplentes, to be called only when workersin excess of 15 gangs were required. Cummings testified that he had understood at the timethat such a preferential hiring arrangement was violative of the Act, but that the Companieswere nevertheless constrained to agree because there was a ship in port which had to beunloaded.Following their March 18, 1952,agreementthe parties proceeded to put it into practiceVasquez, the Bull dock superintendent, testified without contradiction that he currently hiresstevedores and winch operators from the 15-gang list, and hires persons from the suplente339676 0 - 55 - 30 - 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDlistor others not listed only when there are personnel demands in excess of 15 gangs.Permanent substitutions of names on the 15-gang list required by deaths, departures, orother reasons are made by him, but only on instructions from Local 1585. Ramirez similarlytestifiedthatWaterman hires from this list, and uses suplentes only when 15 gangs areinsufficient to meet personnel requirements. In practice, the Companies notify the Union inadvance of the particulargangsto be called. The persons in these gangs are then listed ona notice posted on the Union bulletin board. Having thus been notified, the men report thenext morning to the piers where the chief foremen of the Companies call the gangs in rotationfrom their lists. A delegate from the Union is present to observe the call.The record shows that in March 1952 after the Companies had adopted and put into effectthegang lists in furtherance of the March 6, 1952, contract, the Association prepared a92-gang list which was sent to the Companies for their use at Mayaguez. Because of objec-tionsto this list by the ILA District Council the list was never put into operation by theCompanies. On September 3, 1952, the ILA District Council sent a 24-gang list of stevedoresand winch operators to the Association with a letter explaining that this list was composedof the original members of Local 1585 and former members of Local 1741 who were nowmerged in a single union. The letter pointed out'that the first 15 gangs were the originalLocal 1585 members, and the remaining 9 gangs comprised the former Local 1741 mem-bers, and requested the Association to notify all its member companies at Mayaguez tobegin hiring from this list not later than September 6, 1952. No provision is made either inthe 24-gang list or in the accompanying letter of the ILA District Council for the employmentof stevedores or winch operators by the Mayaguez employers on any basis other than mem-bership in the merged Local 1585. The 24-gang list was never adopted and the partiesrespondent hereto still abide by and operate under the 15-gang list agreed upon on March 18,1952.B. Juan Maria PizziniExcept for a few occasions when he had worked as a "planchero," Pizzini had worked forBull and Waterman during a period of 30 to 32 years exclusively as a winch operator. Hehad never worked for these Companies as a stevedore, nor had he ever been classified bythem or on Union hiring lists as a stevedore. Nevertheless, he was included on the 15-ganglistasastevedore and not as a winch operator. The duties of a winch operator consistmerely of operating a machine. No lifting is required. A planchero attaches a hook suspendedfrom a sling or ropes to cargo resting on a cart so that the cargo can be lifted to trailersand hauled away. Stevedores lift and carry heavy weights. It is clear on the record that theduties of a stevedore are considerably more arduous than those of a winch operator. At thetime of the hearing Pizzini was 61 years old.Pizzini was one of the original founders of Local 1585 when it was organied in 1938 and inthat year became its first president. He continued his membership in the Union and in about1950 served as its acting president while the person who was then president was imprisoned.In 1951 Pizzini was elected president and served in that capacity until July 3, 1951, when hewas deposed by the ILA District Council because of alleged irregularities in the conduct ofhis office. According to custom, Pizzini's name was automatically removed during his tenureas president from the rotary hiring lists formerly maintained by Local 1585. By custom hisname was to have been restored to the lists when his term ended. However, after he wasdeposed in 1951 he was unable to secure employment as a winch operator from either BullorWaterman despite his efforts to obtain such employment. In all the time elapsing sincethat date he worked for the Companies as a winch operator only 1 day on March 10, 1952.On that occasion he obtained the badge of another worker and demanded employment from theCompany hiring foreman who recognized him and reluctantly employed him. Castillo, thenpresident of Local 1585, was on the pier and vigorously tried to prevent Pizzini's employ-ment, but despite his opposition Pizzini worked that day. He thereafter reported daily to thepiers seeking employment, but was not called as a winch operator, although it appears thathis name was called as a stevedore. When his name was thus called, it seems that his son,whose name is the same as his father's, responded and received employment as a stevedore.Once Pizzini spoke to Cummings about employment, but was informed that he could not begiven work until Cummings was instructed to do so by his San Juan office. In January 1953Pizzini left Puerto Rico and came to New York City where he has since resided.When the 20-gang list had been prepared by the Companies on February 22, 1952, Pizzini'sname had been included as a winch operator on gang 19. The 15-gang list, however, lists BULL INSULARLINES,INC.451him on gang 8 as a stevedore. There is a notation on the current 15-gang list showing that heis in New York. Gang 9 of the 20-gang list also includes a Juan M. Pizzmi as a stevedore.The record does not reveal the identity of this individual. As there is no indication that thisPizzini is the person involved in this case, it is assumed that he is another person with thesame name.Pizzini credibly testified that after he was deposed as president in July 1951, he madetimely offers of dues payments to the Union which were refused. First, he went personallyto the Union to offer his dues, and in October 1951 sent a money order, but this was returnedwith the advice that the ILA Council had directed the Union not to accept his dues. FromMarch 1952 until the end of that year he went monthly to the Union's office and offered hisdues to the treasurer who refused to accept them. Finally, in February 1953, he mailed amoney order to the Union covering dues payments for 1 year, but this also was returned tohim. He has since made no further offer of dues.Officials of Local 1585 and the ILA District Council testified that Pizzini had been sus-pended as a member of the Union in 1951 in accordance with the Union's constitutionalprovision for such action when a member is 3 months in arrears in his dues payment, andthat his subsequent offers of dues payments were refused because of his suspension. Theseofficials also testified that Pizzini had in effect forfeited or had voluntarily relinquished hisplace on the Union hiring list as a winch operator because of a private arrangement withanother worker to whom he had given his place in return for a percentage of his earnings.C.Conclusions as to the illegality ofthe 15-gang list hiring practiceThe principal issue in this case involves the legality of the 15-gang list hiring practiceadopted on March 18, 1952. No challenge Is offered to the March 6, 1952, contract betweenthe ILA and its locals with the Association and its members. Nor is any question raised asto the propriety of the 20-gang list prepared by the Companies in this case in furtherance ofthat contract. Accordingly, while the undersigned has serious doubts as to whether the 20-gang list is consistent with the requirements of the contract, and as to its legality, nofindings with respect thereto are made herein. It is sufficient, for purposes of this case, toconfine all findings and conclusions to the legal aspects of the 15-gang list hiring practice,and the conduct of the parties respecting the adoption and maintenance of that practice.Section 7 of the Act guarantees employees the right to refrain from joining a union exceptwhere membership is required after 30 days pursuant to a valid union-securityagreement,and this right is protected by the Act against infrmgment either by employers or labororganizations. Section 8 (a) (1) of the Act provides that it shall be an unfair labor practicefor an employer to interfere with, restrain, or coerce employees in the exercise of rightsguaranteed by Section 7, and Section 8 (a) (3) of the Act forbids discrimination by an em-ployer in regard to hire or tenure of employment to encourage or discourage membershipin a labor organization. Section 8 (b) (1) (A) makes it an unfair labor practice for a labororganization to restrain or coerce employees in the exercise of their rights under Section 7to engage or to refrain from engaging in union activities, and Section 8 (b) (2) forbids a labororganization to cause or attempt to cause an employer to discriminate against employeesbecause of their failure to join a union. These sections of the Act are violated by both anemployer and a union if they arrange or agree to give employees a priority in initial em-ployment because of their membership in a particular union. N. L. R. B. v. F. H. McGraw &Co., et al., 206 F. 2d 635 (C. A. 6); N. L. R. B. v. Jarka Corp., 198 F. 2d 618 (C. A. 3). Thehiringpractice in question constitutes just such an arrangement and therefore directlycontravenes the Act's proscriptions.The record convincingly shows, and it is found, that the 15-gang list hiring practiceadopted on March 18, 1952, and maintained thereafter by agreement of Bull and Watermanwith Local 1585 had as its purpose and effect the preferment of regular members of Local1585 for employment as stevedores and winch operators by Bull and Waterman at Mayaguez.It is plainly evident that the work stoppage of March 17, 1952, was resorted to by Local 1585tocauseBull and Waterman to abandon the 20-gang list adopted on February 22, 1952,because the hiring practice based on this list required Local 1585 members to share theirwork for Bull and Waterman with persons who were not full-fledged members of theirUnion. It is also clearly shown by the record, and it is found, that these objectives wereclearly understood by the representatives of the Companies and Local 1585 at the March 18,1952, conference, and that they entered into the agreement of that day adopting the 15-ganglist hiring practice fully aware of its purpose and effect as aforesaid. 452DECISIONSOF NATIONALLABOR RELATIONS BOARDWhile Local 1585 has not expressly defended this proceeding on the ground that the March17, 1952, demand for a 12-gang list and the concomitant threat of refusal to work as well asthe 15-gang list agreement of March 18, 1952, were the independent conduct of workers forwhich Local 1585 has no responsibility, there is some intimation that such defense is con-templated. This is intimated by the questioning of witnesses at the hearing by counsel forLocal 1585 to show that: (a) Castilloand Bializ, the Union's officials, indicated to CompanyRepresentatives Ramirez and Cummings on March 17, 1952, that the 12-gang demand camefrom the "workers" and that their refusal to work if the demand were not met was not to betaken as a strike; (b) the written notification to the Companies of their demand with signa-tures of the workers attached did not include the signatures of Local 1585's officials; and(c) Juan Muller attended the March 18, 1952, conference at which the 15-gang list agreementwas reached as a representative of the "workers." Assuming that Local 1585 has suchdefense in mind, it is accorded no merit. Any such attempt by Local 1585 to evade responsi-bility for the conduct in question ignores the fact that the spokesmen for the "workers"were the Union's chief officials on the Companies' docks, that these same officials werepresent at the March 18, 1952, conference and participated in the deliberations and theresultantagreement,that the workers who assertedly initiated the March 17, 1952, demandand ultimatum and who sent their representatives to the conference constituted virtuallytheentiremembership of the Union, that their demands encouraged membership in theUnion, and that Local 1585 has always and still does participate in the administration of the15-gang list hiring practices. It is found that the March 17, 1952, 12-gang demand and threatto refuse to work, which is here regarded as a strike threat, were directed and approved byLocal 1585, that this Union through its officials directly participated in the formulation andadoption with the Companies of the 15-gang list on March 18, 1952, and that Local 1585 hasadopted and ratified the 15-gang list hiring practices through participation in their admini-stration and enforcement.As a result of this agreement and its subsequent enforcement, the persons designated inAppendices A. B, and C of the complaint were discriminatedagainstby denial to them ofregular or permanent initial employment as stevedores and winch operators because ofnonmembership in Local 1585. This result was accomplished as alleged in the complaint(1)by the exclusion from the 15-ganglist of the persons listed on Appendix A of the com-plaintwho had formerly been includedas regularemployees 2 on the 20-ganglist, (2) bylisting the persons on Appendix B of the complaint as suplentes and depriving them of their2 The following persons, listed in Appendix A of the complaint,appearedon the 20-ganglistas regularor permanent stevedores or winch operators, but were not included in the15-gang list either as regular or suplente employees: Joaquin Bracero, Antonio R. Cappi,Jose Colon, Ventura Fernandez, Angel Laguer, Baldomero Lopez, Remaldo Lopez, SantosLopez, Pedro Luciano, Angel Mario, Juan Medina, Feliz Padilla, Victor Padilla, Juan M.Pizzini, Abraham Rivera, Fabian Rodriguez, Ramon Santiago, and Segundo Soler.(Note: The complaint does not indicate whether the Juan M. Pizzini listed in Appendix Athereof is the person included as a stevedore on gang 9 of the 20-gang list, or the Juan M.Pizzini with whom this case is principally concerned and who appears on the 20-gang listas a winch operator on gang 19. To clear up any confusion from this coincidence of names,it is here found that the Pizzini included in the above group is the person named as a steve-dore on the 20-gang list, This finding is based on the apparent mutual understanding of theparties that the Pizzini named as a winch operator on the20-ganglist and the Pizzini namedas a stevedore on the 15-gang list are the same person. It is also noted that there is noRamon Santiago on the 20-gang list. There is, however, a winch operator in gang 16 of thislist named Santiago Roman. It is assumed that both these names pertain to the same person.As the undersigned cannot determine the correct name from the record, any doubt as to theidentity of the Ramon Santiago named above will have to be settled during compliance withthe recommended order herein. Finally, it should be noted that Vicente Mattei was not in-cluded in the above group although his name appears on Appendix A of the complaint. Matteiis included as a suplente on the 15-gang list and should, therefore, have been listed only onAppendix B of the complaint,) DULL INSULAR LINES, INC.453former status on the 20-gang list as regular employees,3 and (3) by merely according thepersons listed on Appendix C of the complaint suplente status on the 15-gang list.4By engaging in the foregoing conduct, it is found that Bull and Waterman each violatedSection 8 (a) (3) and 8 (a) (1) of the Act,5 and that Local 1585 violated Section 8 (b) (2) and8 (b) (1) (A) of the Act.D.Conclusionsas to discrimination against PizziniThe undersigned is convinced that Pizzim's employment by Bull and Waterman wasopposed by Local 1585 because of his exclusion from the Union following his deposition aspresident in July 1951, and that inclusion of his name as a stevedore on the 15-gang list wasmerely an ill-concealedstratagemdesigned to create the illusion that the Union was not3The followingpersons,listed in Appendix B of the-complaint, appeared on the 20-ganglistas regular or permanent stevedores or winch operators, but were classified only assuplentes under the 15-gang list: Manual Alers, Frank Bracero, Ramon Bracero, VirgilioCartagena, Rafael Cintron, Angel Curet, Ramon Diaz, Jaime Domenech, Ramon Feliciano,Julio Fernandez, Genaro Gonzalez, Juan Gonzalez, Virgilio Gonzalez, Luis Jimenez, JorgeLopez, Andres Lucret, Juan Lugo, Bienvenido Maisonet, Tomas Martinez, Vicente Mattei,Daniel Odiot, Demetrio Quinones, Nicolas Ramirez, Carlos M. Rodriguez, Pedro Rodriguez,William Soler, Julio M. Torres, Angel L. Valentin, Pablo Vargas, Concepcion Vega, andLuis A. Vega.(Note:Domingo Vigo is listed on Appendix B of the complaint. His name, however, doesnot appear on the 20-gang list. As he is included with the suplentes under the 15-gang listhe should have been named on Appendix C of the complaint. It is here assumed that theabove-named Bienvenido Maisonet is the same person whose name appears on the suplentelist as Maysonet,)4The followingpersonslisted in Appendix C of the complaint were named as suplentesunder the 15-gang list. They had not been included in the 20-gang list.Carlos Rivera, Emiliano Vargas, Juan Antonio Martinez, FrankRivera Valentin, FranciscoPerez, Pascual Rosado, Santos Tirado, Nelson Morris, Juan Perez, Victor Valentin, NelsonAlemar, Eusebio Ferrer, Fernando Sanchez, Juan Fernandez, Salvador Cordona, GregorioEuciano, Felix Ponce de Leon, Manuel Ferrer, Carlos Collazo, Alejandro Melez Roman,Samuel Mangual, Santos Cardona, Anastasio Figueroa, Constantino Torres, Miguel A. Rivera(Bemba), Juan Gonzalez, J. A. Fajardo, Jose Amy Vasquez, Juan L. Ramos, and Jose Alvarez.(The suplente list contains the name Gregorio Eliciano and not Gregorio Euciano. It isassumed that these names pertain to the same person. There is a Jose Cruz Vasquez on thesuplentelist,but no Jose Amy Vasquez. It is assumed that these names also pertain to thesame person. Any doubts as to the identity of these persons will have to be resolved duringthe compliancestage.As there is only one Ramon Diaz named on the suplente list it is hereassumed that this is the person included in Appendix B of the complaint and that his namewas erroneously included in Appendix C of the complaint.)5No merit is accorded the special defenses interposed by the Companies. Assuming thattheMarch 6, 1952, contract is lawful in all its aspects, it is clear that the unlawful agree-ment of March 18, 1952, and the discriminatory hiring practices conducted pursuant theretoare not in furtherance of that contract. Nor is the unlawful conduct by the Companies excusedby their plea of economic necessity, or by the contention that through the 15-gang list hiringpractices the Companies intended to assure a more reasonable distribution of work for allemployees. Obviously, the discriminatory effect of these practices on the hire and tenure ofemployment of the numerous persons who were excluded from the 15-gang list or weremerely listed as suplentes, and therefore denied regular employment or any employment atall,belies the latter contention. As to the plea of economic necessity, it is well-settled thatsuch circumstance does not relieve an employer of the responsibility for his discrimination.or because the exigencies of the moment make expedient a violation of the Act. See H M.Newman et al., 85 NLRB 725, and numerous citations contained in footnote 15 of this de-cision. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDopposed to his employment. It was apparent, however, to the undersigned from his observa-tion of Pizzmi that at his advanced age he is physically incapable of performing the arduousduties of a stevedore and that if the only work available to him with Bull and Waterman is asa stevedore, he is and has been as effectively denied employment as if his name had beenomitted altogether from the 15-gang list.Ihave no doubt as to the Union's hostility towards Pizzini and its desire to exclude himfrom its membership. I unhesitatingly credit his testimony to the effect that he had madetimely but futile attempts to pay his Union dues after he was deposed as president, and rejectasuntrue the explanation advanced by the Union for refusing to accept these dues. I amsatisfied that Local 1585 deliberately refused to accept Pizzini's dues to provide a pretextto rid itself of an unwanted member. I am equally satisfied that Local 1585, having expelledPizzmi from the Union, endeavored to deprive him of the employment opportunities with theCompanies preempted by the Union for its full-fleged members through the 15-gang hiringlist practice herein found unlawful. This result was accomplished, as shown, by the simpledevice of listing the 61-year-old Pizzini as a stevedore on the 15-gang list. In reaching thisconclusion consideration has been given, in addition to circumstances already mentioned, tothe fact that no logical explanation appears for classifying Pizzmi on the 15-gang list as astevedore in the face of his more than 30 years' experience as a winch operator. In thisconnection I reject the explanation as to Pizzini's alleged private arrangement with otherpersons resulting in the forfeiture or voluntary relinquishment of his place on the hiringlist as a winch operator. Were there any validity to this explanation, it would logically followthat having lost his place, no requirement existed at all for including his name on the 15-ganglist.Yet he was listed as a stevedore. In any event, I credit Pizzini's denials as to theexistence of such arrangements.Ifind also that the Companies succumbed to the pressure of Local 1585 to exclude Pizzmifrom their employment, through their participation with Local 1585 in adopting and enforcingthe 15-gang list agreement. No other reason explains their agreement to list him as a steve-dorewhen he had worked for them for so many years as a winch operator. Nor has anyreason been advanced to justify their failure to employ him as a winch operator despite hisobvious qualifications for such work and his frequent applications at the piers for employ-ment in that capacity. Local 1585's opposition to Pizzini's employment as a winch operatorwas known to the Companies, as evidenced by the March 10, 1952, incident on their dockswhen Castillo, the Local 1585 president, engaged ina nearfight with Pizzini to prevent hisemployment that day as a winch operator. Moreover, Cummings' statement to Pizzini that hecould not employ him until he was so instructed by his San Juan office also clearly impliesthat he was being denied employment for policy considerations which undoubtedly were theoutgrowth of Local 1585's known opposition to his employment.It is accordingly found that by their joint participation in the preparation of the 15-ganglist,and its subsequent enforcement, Local 1585 and the Companiesengagedin conductaffecting the hire and tenure of Pizzini's employment which was violative of the Act. By itsconduct in this respect, Local 1585 violated Section 8 (b) (2) and 8 (b) (1) (a) of the Act, andBull and Waterman each violated Section 8 (a) (3) and 8 (a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Bull, Waterman, and Local 1585 set forth in section III, above, occurringinconnection with the operations of these Companies described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among the severalStates and territories, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V.THE REMEDYIt has been found that by the adoption and maintenance of the 15-gang list hiring practices,and by the classification of Pizzini on the 15-gang list as a stevedore, Bull and Watermanhave each engaged in unfair labor practices within the meaning of Section 8 (a) (3) and8 (a) (1) of the Act, and Local 1585 has engaged in unfair labor practices within the meaningof Section 8 (b) (2) and 8 (b) (1) (A) of the Act. It will therefore be recommended that all theparties herein cease and desist from continuing with the hiring practices found to be unlaw-ful, or from instituting and maintaining any other hiring practices or device for the prefer-ment of persons for initial employment by the Companies because of their membership in BULL INSULAR LINES, INC.455Local1585 or inany otherlabor organization.Itwill further be recommended that Local1585 cease and desist from causing or attempting to cause the Companies to enter upon anysuch unlawful hiring arrangement.Ithas also been found that as a result of the unlawful hiring practices adopted and main-tained by the parties,the persons named in the complaint have been discriminated againstin their hire and tenure of employment by denialto them ofemployment by the Companiesas regular or permanent stevedores and winch operators because of their nonmembership inLocal1585.Inorder to eliminate such discrimination,iswill be recommended that theCompanies include all these persons,as well as all other qualified persons similarly sit-uated, on any hiring lists to be used by them for the employment of stevedores and winchoperators.Employees to be hired from such lists shall be offered equal work opportunitiesinaccordance with their special qualifications on a rotation or other nondiscriminatorybasis,with full seniority and other rights as regular or permanent employees,and withoutregard to their membership in Local 1585 or any other labor organization,except to theextent that membership in a labor organization may be required as a condition of employmentpursuant to a valid union-security agreement in accordance with Section8 (a) (3) of the Act.The above action recommendedwithrespect to employees shall also applyto Juan MariaPizzini. In the case of this employee,it is further recommended that he shall be included onany hiring lists to be used by the Companies as a winch operator,and shall be offeredemployment in that capacity.The foregoing employees who have sustained losses and earnings as a result of the dis-crimination against them shall be made whole therefore.As it is apparent that Bull, Water-man, andLocal1585 are equally responsible for the discrimination against them and theirresultant losses,itwill be recommended that the parties jointly and severally make wholethese employees by payment to each of them of a sum of money equal to such amounts asthey normally would have earned through employment with Bull and Waterman absent thediscrimination against them.The period duringwhich theselosses are to be computed shallbeginwithMarch19,1952,the date when the 15-gang list became operative,and shallcontinue until such time as they shall be placed on a hiring list for regular or permanentinitialemployment and are accorded opportunity for such employment regardless of theirUnionmembership.Liabilityfor back pay shall terminate againstLocal1585 five(5) daysafter the date upon which it causes notice to be served upon Bull and Waterman that it hasno objection to the regular or permanent employment of the foregoing employees by theseCompanies.Said loss of earningsshall becomputed on a quarterly basis in the mannerestablished by the Boardin F. W. WoolworthCompany,90 NLRB 289;N. L. R. B.v. Seven-Up BottlingCo., 344 U. S. 344.From the extensive violationsof the Actherein involved,itmay reasonably be anticipatedthat the parties will engage in other practices proscribedby the Act.Itwill, therefore, berecommended that the parties cease and desist from in any manner infringing upon the rightsguaranteed employees in Section7 of the Act.Upon the basis of the foregoing findings of fact and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Bull Insular Lines, Inc., and Waterman Dock Company, Inc., are each employerswithin themeaning of Section 2 (2) of the Act, and are engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.2.Local 1585, Mayaguez Union of the International Longshoreman's, Association, AFL,is a labor organization within the meaning of Section 2 (5) of the Act.3.By agreeing to, maintaining, and enforcing the March 19, 1952, 15-gang list hiringpractice for the employment of stevedores and winch operators, Bull and Waterman haveeach engaged in and are engaging in unfair labor practices within the meaning of Section 8 (a)(3) and 8 (a) (1) of the Act.4.By agreeing to, maintaining, and enforcing the hiring practices referred to in para-graph 3, above, Local 1585 has engaged in and is engaging in unfair labor practices withinthe meaning of Section 8 (b) (2) and 8 (b) (1) (A) of the Act.5.By discriminating in regard to the hire and tenure of employment of the employeesnamed in the complaint Bull and Waterman have each engaged in and are engaging in unfairlabor practices within the meaning of Section 8 (a) (3) and 8 (a) (1) of the Act. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.By causing Bull and Waterman to discriminate against the employees named in thecomplaint in violation of Section 8 (a) (3) ofthe Act, Local1585 has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(b) (2) and 8(b) (1) (A)of the Act.7.By restraining and coercing employees of Bull and Waterman in the exercise of rightsguaranteed in Section7of theAct, Local 1585 has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(b) (1) (A) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]MIAMI COCA-COLA BOTTLING COMPANYandDISTRICTLODGE NO. 40, INTERNATIONAL ASSOCIATION OF MA-CHINISTS, AFL. Case No. 10-CA-1635. April 23, 1954DECISION AND ORDEROn November 30, 1953, Trial Examiner C.W. Whittemoreissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in and was engagingin certain unfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmative action, asset forth in thecopyof the Intermediate Reporz attached hereto.Thereafter,the Respondent filed exceptions to the IntermediateReport' and a supporting brief.The Board has reviewed the rulings made at the hearing bytheTrial Examiner and finds that no prejudicial error wascommitted.The rulings are hereby affirmed.' The Board hasconsidered the Intermediate Report, the exceptions and brief,and the entire record in the case, andhereby adopts the findings,conclusions,and recommendations of the Trial Examiner, in-sofar as they are consistent with the findings and conclusionsmade below.The Trial Examiner found, and we agree,that the attackby Assistant Superintendent Monk, made 4 days after theBoard's direction of election,in which Monk severly assaultediThere is an obvious typographical error in the last paragraph of section III, A, of theIntermediateReport.The first sentence of that paragraph reads: "The attack by Monkofficialswas plainly coercive and in restraint of rights guaranteed to employees by Section7of the Act." The sentence should read: "The attack by Monk on the Union officials wasplainly coercive and in restraint of rights guaranteed to employees by Section 7 of the Act."The omission of the underscored words was obviously inadvertent and does not affect ouragreementwith the TrialExaminer's conclusion.2We find no merit in Respondent's exceptions to the Trial Examiner's ruling, affirmingthe Regional Director's disposition of Respondent'smotion for pretrial discovery and answersto specific interrogatories.The provision in Section 10(b) of the Act merely provides that anycomplaint proceeding shall,so far as practicable,be conducted in accordance with the FederalRules of Civil Procedure,and clearly relates to the introduction of evidence before the Board,and not to pretrial privileges accorded parties to judicial proceedings.Del E. Webb Con-struction Company, 95 NLRB 377, footnote 2; N. L. R. B. v. Globe Wireless Ltd., 193 F. 2d 748(C. A. 9).108 NLRB No. 83.